Citation Nr: 1532471	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  11-26 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a left ankle disability, and if so, whether service connection is warranted. 

3.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disability, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2015, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board notes that, regardless of the determinations reached by the RO in January 2010 with respect to whether new and material evidence has been received, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of the previously denied claims.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The issues of entitlement to service connection for bilateral hearing loss, a left ankle disability, and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  In a September 1967 rating decision, the RO denied the Veteran's claims for service connection for a left ankle injury and service connection for a stress fracture of the lower spine and sacralization, L-5; the Veteran did not appeal that decision and it is final.

2.  Some of the evidence received since the September 1967 final denial is new and relates to an unestablished fact necessary to substantiate the claim for service connection for a left ankle disability.

3.  Some of the evidence received since the September 1967 final denial is new and relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for a left ankle disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  New and material evidence has been received to reopen the claim for service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claims for service connection for a left ankle disability and a low back disability were initially denied by way of a September 1967 rating decision.  The Veteran did not appeal the rating decision, nor did he submit relevant evidence within one year of that decision; therefore, it is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2013); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

New and material evidence can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the September 1967 rating decision included the Veteran's service treatment records and a VA examination.  Service connection for a left ankle disability was denied because residuals of the Veteran's documented in-service left ankle injuries were not found during the VA examination.  Service connection for a low back disability was denied because sacralization of L-5, documented by x-ray imaging, was found to be a "constitutional or developmental abnormality," and because there was no evidence of residuals of the in-service spine strain or stress fracture described by the Veteran.

Evidence added to the record since the September 1967 rating decision consists of private treatment records, Social Security Administration records, a VA ankle examination, and the Veteran's and his wife's hearing testimony.  This evidence is "new," as it was not previously submitted to agency decision makers.  Some of 
it is also material, as it relates to unestablished facts necessary to substantiate the claims; namely, the presence of current left ankle and low back disabilities and 
the connection between those disabilities and the Veteran's period of service.  Accordingly, the claims for service connection for a left ankle disability and a low back disability are reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left ankle disability is reopened, and to that extent only,  the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for a low back disability is reopened, and to that extent only,   the appeal is granted.


REMAND

The Board finds that additional development is necessary prior to adjudication of the remaining claims on appeal.

During his Board hearing, the Veteran indicated he was receiving ongoing private chiropractic treatment for his back and also reported that he had undergone multiple private and VA audiological evaluations since 2009.  However, those chiropractic records and private audiological evaluations are not currently associated with the claims file, nor are any VA treatment records.  Thus, the private treatment records identified by the Veteran, as well as all relevant VA treatment records, should be obtained on remand.

Regarding the Veteran's claim for service connection for a low back disability, his service treatment records reflect that he was admitted to an Army hospital in May 1964 for reports of pain in his right crotch area in connection with increased walking activities.  During the course of his stay he also reported pain that radiated down the back of his thigh, which was noted to possibly signify a herniated nucleus pulposus.  Post-service treatment records discuss lumbar spine conditions that include muscle spasm, mild degenerative joint disease, and a herniated disc, and the Veteran asserts that his recurrent low back problems began with the in-service incident that required hospitalization in 1964.  Based on the foregoing, the Board finds that the Veteran should be afforded a VA examination and opinion prior to adjudication of his reopened claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Turning to the reopened claim for service connection for a left ankle disability, the Veteran was afforded a VA examination in December 2009, at which time the examiner diagnosed him with degenerative joint disease.  However, the examiner opined that the Veteran's current left ankle disability was less likely as not caused by or a result of the left ankle condition shown during active duty.  He explained that the Veteran's separation physical was silent for a history of joint problems and that his lower extremities were reported to be normal upon examination.  He further stated that the available post-service medical records failed to document chronicity of the problem since the Veteran's discharge.  However, the Veteran and his wife testified during his Board hearing that he has continued to experience pain in his left ankle since incurring the in-service injuries.  As the examiner did not discuss the Veteran's assertion of experiencing pain since his in-service ankle injuries, the Board finds that an additional medical opinion would aid in adjudication of the claim.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete authorization forms with the names of his private chiropractor and the private providers who have evaluated his hearing since 2009, as well as any other clinicians who have treated him for back, hearing, or ankle complaints since service, and the addresses of their treatment facilities.  After securing the necessary releases, request the Veteran's treatment records from those facilities.  In addition, obtain all relevant VA treatment records that are not duplicates of those in the claims file.  If any requested records cannot be obtained, the Veteran and his representative should be notified of such.

2.  Then, schedule the Veteran for a VA spine examination.  The Veteran's claims file should be reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished and the results reported.  The examiner should clearly list all current low back disabilities diagnosed on examination.

Following review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any low back disability diagnosed during the examination or during the course of the claim arose in service or is otherwise related to service, to include the Veteran's inpatient treatment at Walson Army Hospital that began in May 1964.  The examiner should explain the medical basis for any conclusion reached.

3.  Send the claims file to a VA physician to obtain an opinion on whether the Veteran's current left ankle disability is related to service.  If a new examination is deemed necessary to respond to the question posed, one should be scheduled.

Following review of the claims file, the physician should state whether the Veteran's degenerative joint disease of the left ankle, or any other left ankle condition identified during the course of the claim, is at least as likely as not (50 percent probability or greater) related to his documented in-service left ankle complaints and diagnoses during the time period from August 1965 to May 1966.  The physician should explain the medical basis for any conclusion reached, and should discuss the significance of the Veteran's reports that he has experienced left ankle pain since that time.

4.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits     sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to  respond thereto.  The case should then be returned to     the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


